U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 333-158560 BIOSTEM U.S. CORPORATION Exact Name of Company as Specified in Its Charter) Nevada 80-0324801 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer or Organization Identification No.) 1266 Turner Street Clearwater, FL 33756 (800) 883-4249 (Address of Principal Executive Offices, Company’s Telephone Number) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Company is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of January 17, 2012, there were 85,136,967 shares of Common Stock of the issuer outstanding. BIOSTEM U.S. CORPORATION. FORM 10-Q PAGE PART 1 FINANCIAL INFORMATION Item 1 Financial Statements Balance Sheets as of November 30, 2011 and February 28, 2011 (Unaudited) 4 Statements of Operations for the Three andNine Months Ended November 30, 2011 and 2010 (Unaudited) 5 Statements of Cash Flows for the NineMonths Ended November 30, 2011 and 2010 (Unaudited) 6 Notes to Financial Statements(Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4.T Controls and Procedures 14 PART II. OTHER INFORMATION Item 1 Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 Defaults Upon Senior Securities 22 Item 4 Removed and Reserved 22 Item 5 Other Information 22 Item 6 Exhibits 22 2 FORWARD LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are forward-looking statements. These statements often can be identified by the use of terms such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate,” “approximate” or “continue,” or the negative thereof. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management’s best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. Among the factors that could cause actual results to differ materially from the forward-looking statements are the following: the Company’s ability to obtain necessary capital, the Company’s ability to meet anticipated development timelines, the Company’s ability to protect its proprietary technology and knowhow; the Company’s ability to identify and develop a network of physicians, the Company’s ability to establish a global market, clinical trial results, the Company’s ability to successfully consummate future acquisitions and such other risk factors identified from time to time in the Company’s reports filed with the Securities and Exchange Commission, including those filed with this Form 10-Q quarterly report. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. 3 PART I ITEM 1: FINANCIAL STATEMENTS BIOSTEM U.S. CORPORATION Balance Sheets (Unaudited) November 30, February 28, ASSETS Current assets Cash $ $ Inventory Prepaid - Total current assets Non-current assets Assets held for return to related party - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY(DEFICIT) Current liabilities Accounts payable and accrued expense $ $ Accrued consulting - Advances-third party Advances – related parties Total current liabilities Stockholders’ equity (deficit) Common stock, par value $0.001 authorized 200,000,000 shares, issued and outstanding 85,056,952 as November 30, 2011 and 120,160,000 February 28, 2011 respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity(deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of the unaudited financial statements 4 BISOTEM U.S. CORPORATION STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended November 30, November 30, Revenue Procedures- related party $ $
